Citation Nr: 1518526	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  08-10 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for Hashimoto's thyroiditis, as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran had active service from February to October 1987 and from November 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2012, and a copy of the hearing transcript is of record.

In January 2013, the Board remanded the claim for additional development.  As will be discussed further herein, the Board finds that the RO substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).


FINDING OF FACT

Hashimoto's thyroiditis did not have its clinical onset in service and is not otherwise related to active duty, including in-service ionizing radiation exposure.


CONCLUSION OF LAW

Hashimoto's thyroiditis was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to ionizing radiation exposure.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The RO provided the Veteran with the requisite notice in May 2006, prior to the initial August 2006 rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS), personnel records, and in-service radiation exposure history have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran's thyroid disability was medically evaluated in April 2010.  In addition, a medical opinion from the Director of the Post 9-11 Era Environmental Health Program (EHP Director), written for the Under Secretary for Health, was obtained in July 2012.  The reports have been reviewed and are found to be collectively adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in October 2012.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate her claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Finally, the Board finds that there has been substantial compliance with its January 2013 remand.  D'Aries, supra.  Specifically, the RO requested all available records regarding the Veteran's asserted exposure to radiation during service, and forwarded the records to the Department of the Army Proponency Office for Preventive Medicine.  As a February 2014 response indicated that the dose estimate was not different than that previously reported, no additional development is necessary to comply with the remand instructions.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



II.  Law and Regulations

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods. 

First, there are specific diseases which may be presumptively service connected if manifest in a radiation-exposed veteran.  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device or participation in the occupation of Hiroshima or Nagasaki between August 6, 1945 and July 1, 1946. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that certain listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health. 38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure. 38 C.F.R. § 3.311(c)(1). 

The third avenue of recovery is establishing service connection directly under 38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The fact that the veteran is not entitled to service connection as a result of exposure to ionizing radiation under 38 C.F.R. § 3.309 and 3.311 does not preclude an evaluation as to whether the veteran is entitled to service connection under 38 C.F.R. § 3.303.  In order to warrant service connection under this regulation, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Pond v. West, 12 Vet. App. at 341, 346 (1999).

III.  Factual Background

The Veteran alleges entitlement to service connection for Hashimoto's thyroiditis, due to in-service exposure to ionizing radiation as an x-ray technician.  She specifically asserts that, while serving in Desert Storm at the 912th Surgical Hospital, it was necessary to utilize a portable x-ray machine, which was unshielded.  The only protection provided to the Veteran was a lead apron.  She claims that during job training at Fort Jackson, she was told that her radiation badge showed a larger than normal exposure reading.  She also contends that she may have been exposed to depleted uranium following an explosion at Camp Doha in Kuwait, where she was stationed in July 1991.  See, e.g., October 2012 Board Hearing Transcript.  

Service personnel records confirm that the Veteran was stationed at the 912th Hospital as an x-ray specialist while serving in Desert Storm from January to July 1991.  A report of Annual/Quarterly History of Exposure to Ionizing Radiation notes that, prior to 1989, the Veteran's whole body hard dose was .270.  In October 1991, her whole body dose was .298.   Service treatment records are silent for any complaints of, or treatment for thyroid problems.

VA and private treatment records show that the Veteran was found to have multiple small hypoechoic nodules on ultrasound and a palpable thyroid nodule in January 2006.  In March 2006, the Veteran reported that she experienced difficulty swallowing in December 2005.  Her mother and maternal aunt had thyroid problems; no one in her family had thyroid cancer.  A biopsy revealed Hashimoto's thyroiditis.  The Veteran began treatment with a supplemental thyroid hormone (levothyroxine) in September 2006.

In April 2008, a physician that treated the Veteran during service opined that Hashimoto's thyroiditis is more likely than not due to excessive x-ray radiation exposure.  The physician reasoned that the portable x-ray machine that the Veteran used during her deployment was unshielded and exposed the operator to a high level of radiation.  Her only protection and shielding was a lead apron.  The physician also stated that she had a history of excessive radiation exposure sustained during her training at Fort Jackson in 1987.

In a July 2009 statement, the Veteran indicated that, following her initial training in October 1987, she received a phone call from an individual with the Department of Army who stated that she had a higher than normal exposure to radiation.  The Veteran also stated that she was never issued a radiation exposure badge during her deployment, and never had any thyroid shielding while using the portable x-ray machine.

In April 2010, the Veteran underwent VA examination.  Following review of the claim file, the examiner opined that the relationship between the Veteran's Hashimoto's thyroiditis, diagnosed in 2006, with her deployment to the Persian Gulf is speculative.

In July 2012, the VA Environmental Health Director rendered a negative opinion based on the Veteran's lifetime dose of radiation of .298 rem during service from 1987 to 1991  The Director cited a position statement of the Health Physics Society, which recommended against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources, as risks of health effects are either too small to be observed or are nonexistent.  

In October 2012, the Veteran submitted a statement from a fellow soldier who served as an x-ray technician with the Veteran during their deployment to Camp Doha.  She stated that the x-ray technicians could only use the portable machine meant to be used only as a backup.  There was not any lead shielding present for use by the technicians.  She also reported that she was present during the July 1991 ammunition storage area fire/explosion. 

The Veteran has also submitted multiple articles in support of her claim.  An article on Hashimoto's Disease states that the exact cause is unknown, but common causes/risk factors include: a reaction of the immune system against the thyroid gland; a family history of thyroid disease, gender (women are more likely); pregnancy; age; other endocrine disorders; and radiation exposure, which has included radiation from the atomic bomb in Japan, the nuclear accident at Chernobyl, and radiation treatment of Hodgkin's disease.  An excerpt from the VHA Handbook on Gulf War Veterans with Potential Exposure to Depleted Uranium (DU) notes that no clinically significant adverse effects of DU have been evident to date.  Appendix 1 of Radiation Programs Information for VHA Environmental Health Clinicians/Coordinators indicates that occupational exposure to ionizing radiation includes Veterans who served as x-ray technicians during military service. 

In February 2014, the US Army Proponency Office for Preventive Medicine confirmed that the Veteran's lifetime dose estimate for her entire time in service is .298 rem.

In August 2014, the Department of Energy indicated that it did not have any records on the Veteran or readings of depleted uranium that was emitted due to an explosion of an ammunition depot at Camp Doha.

IV.  Analysis

The Board finds that the evidence of record does not support a finding of service connection for Hashimoto's thyroiditis as due to radiation exposure.

At the outset, the Board finds that presumptive service connection is not warranted.  Hashimoto's Thyroiditis is not a listed disease under 38 C.F.R. § 3.309(d), and the Veteran did not engage in a "radiation-risk activity" as defined under 38 C.F.R. § 3.309(d).  Though the record shows that she was exposed to ionizing radiation while in service, and though the code lists non-malignant thyroid nodular disease as a "radiogenic" disease, the VA Under Secretary of Health has found the in-service exposure unrelated to the Veteran's development of Hashimoto's Thyroiditis.  38 C.F.R. § 3.311.

Next, the Board finds that service connection on a direct basis is also not warranted.  The evidence of record demonstrates a current disability of Hashimoto's thyroiditis and in-service exposure to ionizing radiation due to her position as an x-ray technician.  See 38 C.F.R. § 3.303(a), (d); Shedden, 381 F.3d at 1167.  The first two elements of service connection are thus met.  The sole remaining element is whether the Hashimoto's thyroiditis is related to the Veteran's in-service radiation exposure. 

The Boards concludes that a preponderance of the evidence is against a finding that the Veteran's Hashimoto's thyroiditis is not related to her in-service ionizing radiation exposure.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence).  

In this regard, the Board notes that there are competing opinions regarding the etiology of the Veteran's Hashimoto's thyroiditis.  The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).

In this instance, the Board finds that the July 2012 opinion of the Environmental Health Program Director to be the most probative.  The Director considered the Veteran's history, including the independent dose estimate, and rendered an opinion that is supported by a clearly stated rationale while also relying on established standards for causation estimates.  The Director is a physician with an MPH degree, connoting training in public health issues including environmental hazards and their effect on the public.  Moreover, the Board finds that the opinion is consistent with the overall evidence of record.

The Board has considered the April 2008 Army physician's positive opinion.  While rendered by a treating physician, the opinion was not based on a review of the Veteran's claim file in conjunction with review of case-specific medical and scientific evidence associated with radiation exposure.  The examiner does not cite to the dose estimates of record or other pertinent history (family history of thyroid disease).  There is no showing that the physician has special expertise in environmental hazards in general or in radiation disease in particular.  While the evidence is probative, it is less so than that of the Environmental Health Program Director, who has pertinent expertise and considered actual exposure data.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that radiation exposure may lead to Hashimoto's thyroiditis is supported in the internet articles submitted by the Veteran and, therefore, the Veteran's testimony that this is due to his in-service radiation exposure has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value and the Veteran's opinion is of minimal probative value.  The Board finds the July 2012 opinion of the Environmental Health Program Director to be more probative than the Veteran's statements.  The examiner is a medical professional, with pertinent expertise and was able to review the overall record, including the Veteran's history and actual dose estimates.  

Finally, although the Veteran submitted internet medical articles suggesting a correlation between thyroid disorders and ionizing radiation exposure, the articles do not specifically address the Veteran's situation nor provide a basis for a medical opinion of record.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  The internet evidence cites to radiation exposure as a potential cause and risk factor (in addition to being female, having a family history of thyroid disease etc.) and makes it clear that the exact cause is not known.  Accordingly, the Board does not assign the articles significant weight.

While the overall record does not dismiss the possibility that the Veteran's current thyroid disability is related to her service, a clear preponderance of the evidence is against the Veteran's claim; the benefit of the doubt doctrine does not apply and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Hashimoto's thyroiditis due to ionizing radiation exposure is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


